DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 48-51, 53, 54, 56, 57, 60 and 63-67 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai (US 2010/0267902).
Cai discloses a process for producing a treated or modified polymer, comprising the steps of the following (p. 1, [0007]-[0011]):
	(I) providing a mixture comprising a liquid, an additive and a polymer, wherein the additive is dispersed in the liquid by (i) mixing an additive with a liquid, (ii) dispersing the additive in the liquid, and (iii) providing a mixture 
	(II) heating the mixture obtained in step (I) to soften the surface of the polymer so that the additive attaches to the polymer.
	Cai anticipates instant claims 48 and 60.
	As to claims 49 and 50, Cai discloses that the filler can be added based on their function (p. 1, [0020]), and Cai discloses the filler to include flakes (p. 1, [0018]), which are known as having a two dimensional structure.
	As to claim 51, Cai discloses that the weight ratio of polymer to additive is more preferably 90:10 to 99:1 (p. 4, [0069]), suggesting a range of 1-10 wt%, which falls within the range of 0.01-10 wt%.
	As to claims 53 and 54, Cai discloses the liquids to include organic solvents and aqueous solvents, preferably water (p. 2, [0030]-[0035]).
	As to claim 56, Cai discloses using ultrasonic dispersion to disperse the additive in the liquid (p. 2, [0040]-[0041]).
	As to claim 57, Cai discloses that the polymer may be suspended in a liquid (preferably the same liquid as used in step (i)) before it is added to the mixture obtained in step (ii) (p. 4, [0065]).
	As to claim 63, Cai discloses the polymer to include polyethylene, polypropylene, polyvinyl chloride, polyethylene terephthalate, etc. (p. 3, [0055]), and discloses the polymer as having a particle size of preferably 
	As to claim 64, Cai discloses the additives to include inorganic particulates such as carbon black, graphite, TiO2, MgO, glass fibers, clays, carbon nanotubes, etc. (p. 1, [0018]).
As to claims 65 and 67, Cai discloses that the additive must not react in a deleterious manner with the polymer (p. 1, [0015] and [0021]), which meets the limitation of the additive being chemically inert to the polymer.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52, 55, 58, 59, 61, 62 and 66 are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2010/0267902), as applied above to claims 48-51, 53, 54, 56, 57, 60 and 63-67 and further in view of Song (US 2012/0009426).
Cai anticipates instant claims 48-51, 53, 54, 56, 57, 60 and 63-67, as described above and applied herein as such, as Cai discloses preparing a modified/treated polymer by dispersing an additive in a liquid, adding a polymer in a liquid and heating to soften the polymer so that the additive attaches to the surface.
As to claims 52 and 55, Cai teaches the polymer as having a particle size of 60 micron to about 1 cm (10,000 micron) (p. 3, [0060]), and the additive as having a particle size which is 10-15% of the mean diameter of the polymer particles (p. 2, [0029]), suggesting a preferred range of about 6-1500 micron, the ranges of which overlap with the claimed ranges 0.3-600 micrometers for the polymer and less than 100 micron for the additive, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected from the overlapping portion of the range taught by the reference because overlapping ranges have been held to establish prima facie obviousness.
As to claims 58 and 59, Cai requires heating the polymer such that the surface is softened and teaches that the polymer can be present in a liquid before adding to the additive dispersion, also mentioning that the slow or rapid heating of the polymer is not critical (p. 4, [0066]); therefore, preheating the prima facie obvious.  Cai requires the temperature in step (II) as within 10C of the melting point of the polymer and suggests the temperature in step (II) as 100-150ºC; therefore, choosing to soften the polymer prior to addition to the additive dispersion is prima facie obvious and suggests a temperature of 100-150ºC, which is well above 50ºC.
As to claim 61, Cai discloses the temperature for heating in step (II) as 100-150ºC (p. 4, [0077]), which overlaps with the claimed range of 100-125ºC, and it has been held that overlapping ranges are sufficient to establish prima facie obviousness.  See MPEP 2144.05. 
As to claim 62, Cai teaches that the heating step is carried out within 2-8ºC below the melting point of the polymer (p. 4, [0075]) and teaches that the mixing and heating in step (II) can be carried out at higher pressures (p. 5, [0080]); however, does not teach prevention of boiling, as claimed.
Song teaches producing a polymer that is loaded with clay, prepared by dispersing clay in a liquid, contacting the polymer with the dispersion at an elevated temperature at which the surface of the polymer particles is modified to enhance adhesion of the clay to the surface of the polymer particles (p. 1, [0003]), teaching the polymer as a thermoplastic polymer (p. 1, [0012]) and teaching that if the requisite temperature for heating is above the normal boiling point, of the liquid, particularly that within about 2-8ºC of the melting point of the polymer, then this heating step should be performed at elevated pressure to prevent the liquid from boiling (p. 2, [00017]).

As to claim 66, choosing a combination of graphene and water is prima facie obvious based on the teaches of Cai, described above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344. The examiner can normally be reached Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brieann R Johnston/Primary Examiner, Art Unit 1766